Cline, Judge:
This is a Government appeal for a reappraisement of merchandise imported at the port of San Juan, Puerto Rico, from Italy in August, 1939. The goods were entered and appraised at the invoice value.
The case was originally set for hearing at New York and the plaintiff called Mr. Howard G. Potts, an examiner in the appraiser’s office at the port of New York, who testified that he received through official channels samples of the merchandise covered by the entry herein and that he asked for an analysis of the samples at the chemical laboratory. A document entitled “Report of Appraising Officer” which accompanied the samples was received in evidence and marked “exhibit 1.” It shows that the merchandise represented by the samples was adviso-rily classified under paragraph 28 of the Tariff Act of 1930. The witness testified further that after examining the chemist’s report, showing that the commodities were coal-tar derivatives, he ascertained that the American selling price of a domestic commodity similar or identical to the Epinephrine was $1.80 per hundred ampoules and that the American selling price of a domestic commodity similar or identical to the Caffeine Sodium benzoate was $6.93 per 100 ampoules.
The plaintiff then called Mr. Charles E. Anger, a chemist in the appraiser’s stores at New York, who testified that he analyzed the samples and a report of his analysis was admitted in evidence and *362marked “ exhibit 2.” This report shows that the samples are coal tar derivatives, the names of the commodities being given as “Caffeine-Sod. Beriiz.,” “Plasteinol,” “Citoretina,” “Guiaj^-Eucal-Iodat.,” “Guaiacol Caco dilate,” “Digit-Caff-Sod. Benz.,” “Sodio Arsánilate,” and ‘ ‘ Epinephrine HCL. ’ ’
The case was then transferred to San Juan, Puerto Rico, for trial and the parties stipulated and agreed in open court that, at the time of exportation the price at which the merchandise described on the invoice as Tonergil, etc., or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings and all other costs, charges, and expenses incident to placing the merchandise in condition packed, ready for shipment to the United States was 9.40 lira per bottle net packed and that such price for the merchandise invoiced as Manito en conos, etc., was 30 lira per kilo net packed, and that there was no higher export value.
Accepting this stipulation as a statement of fact, 1 appraise the goods described on the invoice as noted.below on the basis of foreign value, section 402 (c) of the Tariff Act of 1930, as follows:
10 Frascos Tonergil Erba-Alcohol 10%
Azúcar 25% es decir gr. 912 de azúcar en los
aludidos 10 frascos El valor en al mercado
local al por mayor es de Liras 9.40_Lira 9.40 per bottle
net packed
5 Manito en conos — 16 conos — El valor en
el mercado local al por mayor as de Liras 30-. Lira 30, per kilo,
net, packed.
The parties stipulated further that the following-described merchandise was classifiable under paragraph 28 of the Tariff Act of 1930 and should be appraised on the basis of American selling price under section 402 (g) of the Tariff Act of 1930 at $1.80 per 100 ampoules for the Epinefrina and $6.93 per 100 ampoules for the cafeina y sodio benzoato. Based on this stipulation, I appraise the merchandise bescribed on the invoice as noted below on the basis of American selling drice, as follows:'
500 Amp. Epinefrina 0.001 cc 1 No. 2090
10 cajit, x 50 amp. El valor en al mercado local
al per mayor es de Liras 24-%_$1.80 per 100 ampoules
200 Amp. Cafeina y sodio benzoato 0.25,
0.30 No. 2360 — 4 cajit x 50 amp. El valor en
el mercado local al; por mayor esde Liras 10-%_ $6.93 per 100 am-
poules
. It was further stipulated and agreed that the following-described merchandise consists of coal-tar products dutiable under paragraph 28 of the Tariff Act of 1930 and that there was no similar competitive *363article manufactured or produced in the United States and that the proper basis of appraisement is tUnited States value as defined in section 402 (e) of the Tariff Act of 1930 and that the United States value is the price opposite the items noted below:
250 Amp. Guiacol eucaliptol y yodoformio
(Serafon) No. 3024 cc. 1-25 cajit x 10 amp.
Este producto no se vende en el mercado local
preparado en esta formula_$0.252 per box of
10 ampoules
100 Amp. Cacodilato guaiccolo 0.10 n, No.
3633 — 10 cajit x 10 amp. cc. 1 El valor en el
mercado local al por mayor es de Liras 24-%-- $0.38 per box of
10 ampoules
10 Cajit x 10 amp. Sodio arsanilato (Atoxil)
5% No. 4296 cc. 1 — El valor en el mercado
local al por mayor es de Liras 2.40_$0.25 per box of..
10 ampoules
10 Cajit x 10 amp. Sodio arsanilato (Atoxil)
10% No. 4297 cc. 1 — El valor en el mercado
local al por mayor es de Liras 2.90__$0.25 per box of
10 ampoules
10 Cajit x 10 amp. Sodio arsanilato (Atoxil)
20% — No. 4298 cc. 1 El valor en el mercado
local al por mayor es de Liras 4.25_$0. 25 per box of 10
ampoules
Based on the stipulation the merchandise immediately described above is appraised on the basis of United States value at the prices stipulated.
As to all the merchandise enumerated in this decision, judgment will be entered in favor of the plaintiff.